Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28                       Desc: Main
                           Document Page 1 of 9

                              UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO
   IN RE
                                                 CASE NO. 15-10081-ESL
   JONATHAN OLMEDA RAMOS
   SARID DE J RESTO ACEVEDO                      CHAPTER: 13

                        DEBTOR(S)

                                MOTION REQUESTING DISMISSAL

  TO THE HONORABLE COURT:
           Comes now, RELIABLE AUO, a division of Popular Auto LLC, holder of a secured
  claim and
  Movant herein, through its undersigned counsel, and very respectfully to the Honorable Court,
  alleges and prays as follows:
           1. Movant is the holder in due course of a duly executed conditional sales contract over
  motor vehicle HYUND VERACRUZ 2011 registered under number 9178, executed by
  debtor(s) on DECEMBER 5, 2014.
           2. Debtor(s) filed the instant bankruptcy petition under Chapter 13 on DECEMBER 19,
  2015.
           3. Debtor’s (s’) Chapter 13 Plan was confirmed on JUNE 15, 2016. According to said Plan,
  debtor (s) will pay directly to Movant the post –petition payments of the vehicle describe in
  averment number 1.
           4. However, debtor(s) has (have) breached the aforementioned Plan proposal. As of today's
  date debtor(s) shows THREE (3) post-petition arrears on monthly installments corresponding
  to the months of MAY through JULY 2019 for a total amount of post-petition installments
  due of $985.95.
           5. Section 1307 (c)(6) of the Bankruptcy Code (11 USC Section 1307 (c)(6)) provides for
  the dismissal of a case under Chapter 13 for "material default by the debtor with respect to a term
  of a Confirmed Plan."
           6. The situation above explained is effectively causing undue prejudice to Movant’s rights
  as a holder of a secured claim.
           7. Therefore, according to Section 1307 (c)(1)(supra) debtor’s(s') unreasonable delay which
  is prejudicial to creditor, is sufficient cause to warrant the dismissal of debtors’ bankruptcy
  petition.
  QURMTDRC.doc
Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28                             Desc: Main
                           Document Page 2 of 9

           WHEREFORE, it is respectfully requested from the Honorable Court to order the
  dismissal of the instant bankruptcy petition according to the aforementioned bankruptcy
  disposition.
                                                 NOTICE
   Within thirty (30) days after service as evidenced by the certification, and an additional three (3)
   days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this
   paper has been served, or any other party to the action who objects to the relief sought herein, shall
   serve and file an objection or other appropriate response to this paper with the clerk’s office of the
   United States Bankruptcy Court for the District of Puerto Rico. If no objection or other response is
   filed within the time allowed herein, the paper will be deemed unopposed and may be granted
   unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against public policy;
   or (iii) in the opinion of the court, the interest of justice requires otherwise.


                                    CERTIFICATE OF SERVICE
           I hereby certify that the present motion was filed electronically with the Clerk of the Court
  using CM/ECF systems which will send notifications of such to the ALEJANDRO OLIVERAS,
  Trustee and ROBERTO FIGUEROA CARRASQUILLO, Debtor(s) Attorney and that we have
  sent copy of this document through regular mail to Debtor(s) JONATHAN OLMEDA RAMOS,
  SARID DE J RESTO ACEVEDO, HC 8 BOX 38793 CAGUAS, PR 00725 and to all non
  CM/ECF participants interested as per mailing list which is hereby included.

           RESPECTFULLY SUBMITTED,
           In San Juan, Puerto Rico this 1st day AUGUST, 2019.


                                                   /S/ CARLOS E. PEREZ PASTRANA
                                                   USDC-208913
                                                   Attorney for Movant
                                                   PO BOX 21382
                                                   SAN JUAN, PR 00928-1382
                                                   TEL. 787-625-6645 FAX: 787-625-4891
                                                   cperezp@reliableauto.com




  QURMTDRC.doc
Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28                       Desc: Main
                           Document Page 3 of 9


                      UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO



 IN RE:                                           CASE NO. 15-10081-ESL
 JONATHAN OLMEDA RAMOS                            CHAPTER 13
 SARID DE J RESTO ACEVEDO


     DEBTOR(S)



                           MOTION SUBMITTING DECLARATION
                             UNDER PENALTY OF PERJURY

      Comes now, RELIABLE AUTO, A DIVISION OF POPULAR AUTO LLC, holder of a
 secured claim and Creditor herein and submitting to the Honorable Court the following
 declaration:
           I, Yahsari Mejias Rodriguez, Administrative Secretary for RELIABLE AUTO, A
 DIVISION OF POPULAR AUTO LLC, declare under penalty of perjury, the following:
             That according to the enclosed certification, provided by Department of Defense
 Manpower Data Center (DMDC), debtor(s) is(are) not on active military duty nor in the military
 service and does not fall within the Service Member Civil Relief Act of 2003.
          RESPECTFULLY SUBMITTED,
          In San Juan, Puerto Rico this 31 day of JULY, 2019.



                                             /S/Yahsari Mejias Rodriguez
                                             Administrative Secretary
                                             P. O. Box 21382
                                             San Juan, PR 00928-1382
                                             Tel: (787)625-8014 Fax: (787)625-4891
                                             ymejiasro@reliableauto.com




                                                                                 QURMTDNOMI_10G.RDF
                                                                                 v 20111005
     Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28ResultsDesc:        Main
Department of Defense Manpower DataDocument
                                    Center   Page 4 of 9
                                                                                as of : Jul-31-2019 02:56:28 PM

                                                                                                                                                                                         SCRA 4.11




SSN:                          XXX-XX-8969
Birth Date:
Last Name:                    OLMEDA RAMOS
First Name:                   JONATHAN
Middle Name:
Status As Of:                 Jul-31-2019
Certificate ID:               R7CDN951N44C7CL

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                                          Document Page 5 of 9
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
     Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28ResultsDesc:        Main
Department of Defense Manpower DataDocument
                                    Center   Page 6 of 9
                                                                                as of : Jul-31-2019 03:00:14 PM

                                                                                                                                                                                         SCRA 4.11




SSN:                          XXX-XX-0823
Birth Date:
Last Name:                    RESTO ACEVEDO
First Name:                   SARID
Middle Name:                  DE J
Status As Of:                 Jul-31-2019
Certificate ID:               J9SP7P3PBS69R1Q

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:15-10081-ESL13 Doc#:47 Filed:08/01/19 Entered:08/01/19 10:42:28                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                                          Document Page 7 of 9
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
             Case:15-10081-ESL13
Label Matrix for local noticing  Doc#:47     Filed:08/01/19
                                     BANCO POPULAR DE PUERTO RICO Entered:08/01/19 COOP
                                                                                   10:42:28       Desc: Main
                                                                                        A/C DEL VALENCIANO
0104-3                                     Document          Page
                                     COLON SANTANA & ASOCIADOS CSP 8 of 9          PO BOX 1510
Case 15-10081-ESL13                  315 COLL & TOSTE                              JUNCOS, PR 00777-1510
District of Puerto Rico              SAN JUAN, PR 00918-4026
Old San Juan
Wed Jul 31 15:08:17 AST 2019
Quantum3 Group LLC as agent for      RELIABLE FINANCIAL SERVICES                   US Bankruptcy Court District of P.R.
Sadino Funding LLC                   PO BOX 21382                                  Jose V Toledo Fed Bldg & US Courthouse
PO Box 788                           SAN JUAN, PR 00928-1382                       300 Recinto Sur Street, Room 109
Kirkland, WA 98083-0788                                                            San Juan, PR 00901-1964


Acs/uheaa                                   Att Services                                 BANCO POPULAR DE PUERTO RICO
501 Bleecker St                             Po Box 192830                                BANKRUPTCY DEPARTMENT
Utica, NY 13501-2401                        San Juan, PR 00919-2830                      PO BOX 366818
                                                                                         SAN JUAN PR 00936-6818


Banco Popular de Puerto Rico                Bp-crline                                    COOPERATIVA A/C LAS PIEDRAS
PO Box 362708                               Serv De Credito A Individuos                 APARTADO 414
San Juan, PR 00936-2708                     San Juan, PR 00936                           LAS PIEDRAS PR 00771-0414



Coop A/C Las Piedras                        Coop A/C Valenciano                          DTOP
PO Box 252                                  PO Box 1510                                  PO Box 41269 Minillas Station
Las Piedras, PR 00771-0252                  Juncos, PR 00777-1510                        San Juan, PR 00940-1269



Deptednelnet                                Depto De Transportacion Y Obras Publicas     Island Finance
121 S 13th St                               PO Box 41269                                 Pob 71504
Lincoln, NE 68508-1904                      San Juan, PR 00940-1269                      San Juan, PR 00936-8604



Maribel Mendez Cruz                         SANTANDER FINANCIAL D/B/A ISLAND FINANCE     Sistema De Retiro
C/O Lcdo. Fredeswin Perez Caballero         PO BOX 195369                                PO Box 42003
PO Box 723                                  SAN JUAN PR 00919-5369                       San Juan, PR 00940-2203
Caguas, PR 00726-0723


Synchrony Bank                              U.S. Department of Education C/O Nelnet      UTAH HIGHER ED ASSISTANCE AUTHORITY on behal
c/o of Recovery Management Systems Corp     121 South 13th St, Suite 201                 Educational Credit Management Corporatio
25 S.E. 2nd Avenue, Suite 1120              Lincoln, NE 68508-1911                       Educational Credit Management Corporatio
Miami, FL 33131-1605                                                                     PO BOX 16408
                                                                                         St Paul, MN 55116-0408

United States Department of Education       Us Dept Of Ed/glelsi                         Us Dept Of Ed/glelsi
Claims Filing Unit                          2401 International                           Po Box 7860
P O Box 8973                                Madison, WI 53704-3121                       Madison, WI 53707-7860
Madison, WI 53708-8973


ALEJANDRO OLIVERAS RIVERA                   JONATHAN OLMEDA RAMOS                        MONSITA LECAROZ ARRIBAS
ALEJANDRO OLIVERAS CHAPTER 13 TRUS          HC 08 BOX 38793                              OFFICE OF THE US TRUSTEE (UST)
PO BOX 9024062                              CAGUAS, PR 00725-9469                        OCHOA BUILDING
SAN JUAN, PR 00902-4062                                                                  500 TANCA STREET SUITE 301
                                                                                         SAN JUAN, PR 00901
             Case:15-10081-ESL13
ROBERTO FIGUEROA CARRASQUILLO    Doc#:47
                                     SARID DEFiled:08/01/19
                                              JESUS RESTO ACEVEDO Entered:08/01/19 10:42:28                              Desc: Main
PO BOX 186                                 Document
                                     HC 08 BOX 38793         Page 9 of 9
CAGUAS, PR 00726-0186                CAGUAS, PR 00725-9469




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


(d)RELIABLE FINANCIAL SERVICES, INC.
P.O. BOX 21382
SAN JUAN, PR 00928-1382




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Quantum3 Group LLC as agent for                   End of Label Matrix
Sadino Funding LLC                                   Mailable recipients    31
PO Box 788                                           Bypassed recipients     1
Kirkland, WA 98083-0788                              Total                  32
